Case: 21-50283      Document: 00516462173         Page: 1     Date Filed: 09/07/2022




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 7, 2022
                                   No. 21-50283
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Luis Fernandez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:20-CR-130-1


   Before Stewart, Elrod, and Graves, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
          A grand jury indicted Luis Fernandez for being an unlawful user of a
   controlled substance in possession of a firearm. The indictment stemmed
   from an incident in Odessa, Texas, in which Fernandez drove to a police
   station while in possession of a rifle, and eventually confessed to having
   recently used cocaine. Fernandez moved to suppress the statements he made
   to the police. The district court granted Fernandez’s motion to suppress in
   part and denied it in part. At a bench trial, the district court found Fernandez
   guilty and later sentenced him to a within-guidelines term of 10 months of
Case: 21-50283     Document: 00516462173           Page: 2   Date Filed: 09/07/2022




                                    No. 21-50283


   imprisonment and three years of supervised release. For the reasons that
   follow, we AFFIRM the judgment.
                    I. Facts & Procedural History
          Around 1:38 p.m. on May 29, 2020, while driving to the Odessa Police
   Department (“OPD”), Fernandez called 911 claiming that he was armed and
   being chased by multiple people. Corporal Ian Kapets and Detective Donny
   Rocha ran from inside the OPD building to the parking lot, where they
   observed Fernandez pulling halfway into a parking space while holding both
   of his hands out of his truck’s window. Rocha approached Fernandez and
   observed a firearm in his lap. Rocha removed the firearm, and Kapets pulled
   Fernandez out of his truck and patted him down.
          Officer Yolanda Medrano responded to the scene in her patrol vehicle,
   arriving around 1:41 p.m. When she arrived, Rocha stated that he did not
   know what was going on, only that Fernandez had claimed he was being
   chased and was in possession of a firearm. Medrano then approached
   Fernandez, who was not handcuffed or otherwise restrained, and Kapets
   asked, “So what’s going on, like, can you walk me through who’s chasing you
   and all that stuff?” Fernandez responded only that “they” were following
   him.
          Kapets then asked Fernandez whether there was anything illegal in his
   truck, and Fernandez replied that his truck had already been searched by
   sheriff’s deputies he had encountered on the way to the police station. Kapets
   requested permission to search the truck, but Fernandez again referred to the
   sheriff’s deputies having already searched it. At that point, Medrano directed
   Fernandez to sit on the ground. Kapets then asked him, “Did you use any
   sort of drugs? I mean, be honest with me. I’m just trying to figure out what’s
   going on here.” Fernandez replied, “I been drinking, and yeah, I used
   cocaine.” Fernandez explained that he had used cocaine the night before to




                                         2
Case: 21-50283     Document: 00516462173           Page: 3   Date Filed: 09/07/2022




                                    No. 21-50283


   stay awake because he feared that unidentified people were going to get him.
   Kapets and the other officers then encouraged Fernandez to light his
   cigarette so that he could calm down and they could help him if he was, in
   fact, being chased.
          Kapets, Fernandez, and another officer continued to speak as
   Medrano spoke with other officers on scene and peered into the truck. At one
   point, Rocha stated to Medrano that “[Fernandez] used coke, so he’s
   intoxicated with a firearm.” Pieces of Fernandez’s conversation can be heard
   in the background of the bodycam video for about the next minute.
   Fernandez stated that he had “just a beer earlier” that day. One of the
   officers replied that “something” was going on, possibly “more drugs.” An
   officer asked Fernandez to remove his sunglasses so that he could see
   Fernandez’s eyes, which the officer described as “like olives, they’re giant.”
   Fernandez’s mouth was also dry, as if he had “cotton mouth.”
          About two minutes later, Kapets asked Fernandez where he got his
   cocaine from. Fernandez did not explicitly answer, but he clarified that his
   truck did not contain any additional cocaine or paraphernalia. Kapets, Rocha,
   and Medrano began to discuss what crime they might charge Fernandez with
   and whether they would inventory search his vehicle. The officers initially
   appeared to settle on charging Fernandez with a DWI, but Rocha brought up
   the possibility that Fernandez could be arrested for the federal offense of
   being a drug user in possession of a firearm.
          While Kapets, Rocha, and Medrano discussed Fernandez’s drug use
   and potential charges, Officer Tyler Thelen attempted to administer field
   sobriety tests to Fernandez. After Fernandez failed to complete a proper field
   sobriety test, he was handcuffed. Kapets approached Fernandez as he was
   being handcuffed and asked, “Are you addicted to cocaine?” and “How long
   have you used cocaine for?” Fernandez responded that he wanted to try




                                         3
Case: 21-50283        Document: 00516462173        Page: 4   Date Filed: 09/07/2022




                                    No. 21-50283


   rehab; that he had used cocaine for “one month[], two months, five years,
   ten years, just recently”; and that he had used cocaine the past three days.
   Kapets then made a call to determine the requirements to charge a suspect
   with being a drug user in possession of a firearm. At around 1:52 p.m., Kapets
   stated, “I will probably Mirandize him and do a confession.”
           Meanwhile, Fernandez was placed in the back seat of Thelen’s patrol
   vehicle. When someone opened the rear hatch of this vehicle, Fernandez
   requested to speak to that officer’s supervisor. Sergeant Patrick Chadwick
   eventually opened the back door of the patrol vehicle and began to speak to
   Fernandez. Fernandez advised that he was in fear for his life from the cartel
   and that he could not say anything “out here.” Chadwick and Fernandez
   spoke for a couple minutes about his story and Chadwick eventually stated
   that he wanted to “read [Fernandez] this,” presumably referring to his
   Miranda rights. Fernandez interrupted and pleaded with Chadwick to
   “please understand” what was going on, referencing his wife in Mexico and
   his fear for his life.
           At 2:00 p.m., Chadwick read Fernandez his Miranda rights.
   Fernandez confirmed that he understood his rights and stated that he would
   only discuss topics that would not get him in more trouble. Chadwick and
   Fernandez continued their conversation in the patrol vehicle. Fernandez
   repeated the information previously provided, including his place of
   residence, that he was being chased, that he encountered sheriff’s deputies,
   that he had the rifle in the vehicle with him, where he purchased the firearm,
   and that the officers needed to speak with his wife. Chadwick asked
   Fernandez when he last used narcotics. Fernandez responded that he used
   cocaine the previous night, that he had not slept in two days, and that he used
   cocaine because he believed he was being chased. Chadwick repeated to
   Fernandez the reason for his arrest and continued to ask him why he believed
   he was being chased.



                                         4
Case: 21-50283      Document: 00516462173          Page: 5   Date Filed: 09/07/2022




                                    No. 21-50283


          At roughly 2:20 p.m., Fernandez was removed from the patrol vehicle
   and placed in an interview room at OPD. Kapets entered the room and began
   questioning Fernandez after confirming that he had been Mirandized. As
   relevant here, Kapets asked Fernandez how long he had used cocaine for.
   Fernandez explained that he had used it sporadically recently, but he
   maintained that he was not an addict.
          The district court granted in part and denied in part Fernandez’s
   motion to suppress this evidence. Specifically, it ruled admissible those
   statements that Fernandez made before being handcuffed and those he made
   after being Mirandized. But it ordered suppressed those statements that
   Fernandez made while handcuffed through the time he received his Miranda
   warnings. Put differently, the district court suppressed the statements
   Fernandez made between 1:48 p.m. and 2:00 p.m.
          Fernandez subsequently waived his right to a jury trial, and the parties
   agreed to a stipulated set of facts. The joint stipulation recognized that
   Fernandez reserved his right to appeal the suppression ruling. At a bench
   trial, the district court found Fernandez guilty as charged and later sentenced
   him to a within-guidelines term of 10 months of imprisonment and three
   years of supervised release. Fernandez timely appealed.
                          II. Standard of Review
          “When reviewing a denial of a motion to suppress evidence, this
   [c]ourt reviews factual findings for clear error and the ultimate
   constitutionality of law enforcement action de novo.” United States v.
   Robinson, 741 F.3d 588, 594 (5th Cir. 2014). The evidence presented at a
   suppression hearing is viewed “in the light most favorable to the prevailing
   party.” United States v. Cervantes, 797 F.3d 326, 328 (5th Cir. 2015) (quoting
   United States v. Rodriguez, 564 F.3d 735, 740 (5th Cir. 2009)). This court
   defers to the district court’s factual findings unless there is “a definite and




                                           5
Case: 21-50283      Document: 00516462173          Page: 6   Date Filed: 09/07/2022




                                    No. 21-50283


   firm conviction that a mistake has been committed.” United States v.
   Scroggins, 599 F.3d 433, 440 (5th Cir. 2010).
                               III. Discussion
          The Fifth Amendment provides that “[n]o person shall . . . be
   compelled in any criminal case to be a witness against himself.” U.S.
   Const. amend. V. Under Miranda, “the prosecution may not use
   statements stemming from custodial interrogation of the defendant unless it
   demonstrates the use of procedural safeguards effective to secure the
   privilege against self-incrimination.” United States v. Bennett, 626 F.2d 1309,
   1311 (5th Cir. 1980) (citing Miranda v. Arizona, 384 U.S. 436, 444 (1966)).
   “Miranda warnings must be administered prior to ‘custodial interrogation.’”
   United States v. Bengivenga, 845 F.2d 593, 595 (5th Cir. 1988) (en banc). A
   person is “‘in custody’ for Miranda purposes when placed under formal
   arrest or when a reasonable person in the suspect’s position would have
   understood the situation to constitute a restraint on freedom of movement of
   the degree which the law associates with formal arrest.” Id. at 596. To use an
   in-custody statement against the defendant, the government must establish
   that he was warned of his right to remain silent and his right to consult with
   an attorney. See Miranda, 384 U.S. at 471. A suspect in custody may waive
   the effectuation of his Miranda rights if the statement was made “voluntarily,
   knowingly and intelligently.” Id. at 444.
          Fernandez argues that the district court erroneously ruled that his
   post-Miranda statements were admissible because the police used a two-step,
   “question first” strategy forbidden under Missouri v. Seibert, 542 U.S. 600
   (2004). He also challenges the district court’s finding that the officers’
   failure to Mirandize him resulted from “innocent neglect.” Allegedly, the
   officers’ tactics were instead “driven solely by their desire to do an end run
   around Miranda and to set [him] up for a federal criminal prosecution.” The




                                         6
Case: 21-50283        Document: 00516462173             Page: 7      Date Filed: 09/07/2022




                                        No. 21-50283


   government counters that Fernandez’s post-Miranda statements were
   admissible because they were voluntary and because the officers did not
   deliberately try to circumvent Miranda. It reasons that “the officers were
   dealing with an emergency situation in their own parking lot” and trying “to
   assess how best to proceed.” It further argues that Fernandez’s post-
   Miranda statements were not coerced because Kapets “never directly
   confronted [Fernandez] with his pre-warning statements,” and Fernandez
   understood his right not to incriminate himself.
                                              A.
           Seibert “requires the suppression of a post-warning statement only
   where a deliberate two-step strategy is used and no curative measures are
   taken.” United States v. Lim, 897 F.3d 673, 692 (5th Cir. 2018) (quoting
   United States v. Courtney, 463 F.3d 333, 338 (5th Cir. 2006)). In other words,
   officers cannot employ “the two-step interrogation technique . . . in a
   calculated way to undermine the Miranda warning.” Seibert, 542 U.S. at 622
   (Kennedy, J., concurring in the judgment). 1 “If the deliberate two-step
   strategy has been used, postwarning statements that are related to the
   substance of prewarning statements must be excluded unless curative
   measures are taken before the postwarning statement is made.” Id. Where
   officers did not deliberately employ a two-step strategy, Oregon v. Elstad, 470
   U.S. 298 (1985), governs “the admissibility of postwarning statements.”
   Lim, 897 F.3d at 692 (quoting Courtney, 463 F.3d at 338).
           The district court held that the officers did not employ a deliberate
   two-step strategy. Rather, “[t]he series of events . . . unfolded quickly,” and
   upon making contact with Fernandez, the “officers only knew that a man


           1
            See Courtney, 463 F.3d at 338 (“[W]e find Seibert’s holding in Justice Kennedy’s
   opinion concurring in the judgment.”).




                                              7
Case: 21-50283     Document: 00516462173           Page: 8   Date Filed: 09/07/2022




                                    No. 21-50283


   claiming he was being chased . . . was heading toward OPD with a firearm.”
   According to the district court, this information “very quickly elicited
   panicked responses from the officers.” For that reason, they “quickly
   disarmed [Fernandez] and questioned him to determine if there was any
   danger to the community or officers.” Thus, based on the record, the district
   court determined that the officers had not “deliberately failed” to Mirandize
   Fernandez.
          We agree with the district court. “There is no evidence of a deliberate
   attempt to employ a two-step strategy in this case.” United States v. Nunez-
   Sanchez, 478 F.3d 663, 668 (5th Cir. 2007). For one, nothing about the
   circumstances or nature of the officers’ initial questioning “indicate[s] that
   coercion or other improper tactics were used.” Id. Other than his belief that
   he was being chased by cartel members, Fernandez “was calm and
   cooperative, and the [officers] did not act with aggressiveness or hostility.”
   Id. Moreover, “confront[ing] the defendant with [his] inadmissible
   prewarning statements and push[ing] [him] to acknowledge them” would
   provide further evidence that the officers were using the two-step strategy
   “in a calculated way to undermine the Miranda warning.” Seibert, 542 U.S.
   at 621-22 (Kennedy, J., concurring in the judgment). Merely asking the
   defendant “about the same subjects pre- and post-Miranda” is not forbidden.
   United States v. Gonzalez, 814 F. App’x 838, 847 (5th Cir. 2020) (per
   curiam). Here, the record does not show that the officers confronted
   Fernandez with his prewarning statements to deliberately circumvent
   Miranda. Instead, they “merely responded to evidence” that they acquired
   while investigating Fernandez’s claim that he was being chased. Id. In
   contrast, the post-warning interview in Seibert “resembled a cross-
   examination.” Seibert, 542 U.S. at 621 (Kennedy, J., concurring in the
   judgment). Since the officers did not confront Fernandez with his prewarning




                                         8
Case: 21-50283      Document: 00516462173            Page: 9   Date Filed: 09/07/2022




                                      No. 21-50283


   statements, and there is no other evidence of a deliberate attempt to employ
   a two-step strategy, Seibert does not apply.
                                          B.
          Because officers did not employ the proscribed two-step strategy,
   Elstad controls the remainder of the analysis. See Lim, 897 F.3d at 692. Elstad
   permits “a post-warning confession even where the police had previously
   obtained a pre-warning confession, so long as the pre-warning confession was
   voluntary,” and “the second statement was also voluntarily made.” Id.
   (quoting Nunez-Sanchez, 478 F.3d at 668). In evaluating voluntariness, “the
   finder of fact must examine the surrounding circumstances and the entire
   course of police conduct with respect to the suspect.” Elstad, 470 U.S. at 318.
   “[A] statement is involuntary . . . if the tactics employed by law enforcement
   officials constitute a Fifth Amendment due process violation and are so
   offensive to a civilized system of justice that they must be condemned.” Lim,
   897 F.3d at 692 (quotation omitted). “A subsequent administration of
   Miranda warnings to a suspect who has given a voluntary but unwarned
   statement” will ordinarily “remove the conditions that precluded admission
   of the earlier statement.” Elstad, 470 U.S. at 314.
          The district court held that after Fernandez was Mirandized at 2:00
   p.m., he made incriminating statements regarding his drug use at roughly
   2:04 p.m. (in the patrol vehicle) and 2:34 p.m. (in the interrogation room). It
   explained that the circumstances of Fernandez’s conversations with
   Chadwick and Kapets “establish [Fernandez] knew his rights, including his
   right to remain silent, on both occasions,” and he nonetheless “knowingly
   chose to waive them.” Therefore, the district court concluded that
   Fernandez’s post-warning statements were a product of his “free and
   rational choice” and admissible.




                                           9
Case: 21-50283     Document: 00516462173           Page: 10    Date Filed: 09/07/2022




                                    No. 21-50283


          In his appellate brief, Fernandez does not challenge the voluntariness
   of his pre-arrest statements, nor does he argue that his post-warning
   statements were involuntary. At oral argument, however, he argued for the
   first time that he could not have knowingly and voluntarily waived his
   Miranda rights because he was “delusional.” But Fernandez conceded at oral
   argument that voluntariness was not the “thrust” of his brief before the
   district court. He also reiterated that the “heart of [his] case” instead
   concerns whether there was a “deliberate attempt” to employ the two-step
   process that Seibert prohibits. Generally, “arguments not raised before the
   district court are waived and will not be considered on appeal.” Celanese
   Corp. v. Martin K. Eby Const. Co., 620 F.3d 529, 531 (5th Cir. 2010). And
   “[f]ailure adequately to brief an issue on appeal constitutes waiver of that
   argument.” Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499 n.1 (5th
   Cir. 2004). That applies where, as here, a party “fail[s] to raise [an argument]
   in its opening brief.” Id. Thus, any argument concerning voluntariness is
   waived. We affirm the district court’s judgment.
                               IV. Conclusion
          For the foregoing reasons, the judgment is AFFIRMED.




                                         10